Citation Nr: 1819410	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable evaluation for service-connected residuals of right ankle stress fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from August 2006 to June 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

When the Veteran filed her February 2013 substantive appeal to the Board (VA Form 9), she requested a hearing before the Board.  Subsequently, the Veteran was scheduled to testify at a Board hearing in March 2016.  The record reflects that the Veteran did not show for that hearing.  To date the Veteran has not requested that the hearing be rescheduled.  As such, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDING OF FACT

Throughout the period on appeal the Veteran's right ankle disability has been manifested by pain but no limitation of motion.


CONCLUSION OF LAW

Throughout the period on appeal, the criteria for a compensable disability rating for service connected residuals of a right ankle fracture have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2017); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2017). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's service-connected residuals of a right ankle fracture are currently rated as a musculoskeletal disability under Diagnostic Code 5271, which allows for a 10 percent disability rating with moderate limitation of motion and a 20 percent disability rating with marked limitation of motion.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the ankle are dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran's service-connected residuals of a right ankle fracture have been rated as noncompensable (0 percent disabling) throughout the duration of the appeal.  In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31 (2017).  Therefore, to receive a higher disability rating, the evidence must show moderate or marked limitation of motion during dorsiflexion or plantar flexion.

In this regard, it is important for the Veteran to understand that the fact she has a 0 percent rating does not suggest she does not have problems with this disability.  The only question at this time is if the degree of disability meets the next higher rating, nothing more. 

The Veteran's VA medical records show complaints of and treatment for chronic pain, status post right ankle stress fracture.

The Veteran first underwent VA examination in connection with her present ankle claim in November 2011.  At that time, the Veteran reported that her ankle had become unstable due to previous stress fractures.  She denied using an assistive device for ambulation.  The examiner diagnosed the Veteran as having a "stress fracture of the second metatarsal head and fracture of the medial malleolus."  Physical examination showed no signs of localized tenderness, laxity, or decrease in muscle strength.  There was no ankylosis.  The Veteran's range of motion for her right ankle was 20 degrees in dorsiflexion (normal is 0 to 20 degrees) without pain, and 45 degrees in plantar flexion (normal is 0 to 45 degrees) without pain.  There was no additional limitation in range of motion or any functional loss or impairment of the ankle following repetitive-use testing.  X-rays did not reveal any degenerative changes, os calcis, or astragalus.  The examiner found that the Veteran's ankle disability did not affect her ability to work.

In its December 2011 rating decision, the RO continued the previously assigned noncompensable (0 percent) disability rating as there were no clinical findings demonstrating any limitation of moition or functional loss of the right ankle joint.

In January 2013, the Veteran again underwent VA examination in connection with her claim, at which time she reported having continued pain in ankle with certain movements, and with some occasional swelling about once per month.  Again, on physical examination, the Veteran demonstrated normal range of motion and no painful motion.  In particular, the Veteran's range of motion for her right ankle was 20 degrees in dorsiflexion (normal is 0 to 20 degrees) without pain, and 45 degrees in plantar flexion (normal is 0 to 45 degrees) without pain.  Strength was normal, and there was no indication of instability. Additionally, there were no changes with repetitive motion testing and no further range of motion loss assigned by examiner.  There was some tenderness to palpation of the ankle.  The examiner continued the previous diagnosis of "stress fracture of the second metatarsal head and fracture of the medial malleolus."  The examiner found that the Veteran's ankle disability did not affect her ability to work.

Based on the foregoing, the Board finds that the criteria for a compensable disability rating for the Veteran's service-connected residuals of a right ankle fracture has not been met.  During the entire period on appeal, dorsiflexion was exhibited to no less than 20 degrees, and plantar flexion to no less than 45 degrees; her range of motion was normal without pain and with no change on repetition.  The Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing has been performed by VA examiners.  None of the evidence suggest that the findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  As such, the findings do not meet the requirements for a higher rating under Diagnostic Code 5271; therefore, a higher evaluation of 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

The Board has also considered whether the Veteran is entitled to an increased or separate rating under any alternative diagnostic code for the ankle.  However, the evidence fails to establish ankylosis of any kind, malunion of the os calcis or astragalus, or an astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2017). 

Therefore, the Board concludes that the symptoms associated with the Veteran's service-connected residuals of a right ankle fracture do not more nearly approximate the criteria for a 10 percent disability evaluation and an increased schedular rating is denied.  In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against assignment of a higher disability rating, this doctrine is not for application. 

Finally, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in March 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records. 

With regard to the duty to assist, the Veteran was afforded VA ankle examinations in November 2011 and January 2013.  In the case at hand, neither the Veteran nor her representative has asserted that either VA examination was inadequate or that her service-connected right ankle disability has worsened since the January 2013 examination.  See 38 C.F.R. § 3.327(a) (2017).  Furthermore, there is no objective evidence indicating that there has been an increase in the severity of the Veteran's service-connected right ankle disability since the January 2013 examination.  As such, the Board finds that it is not necessary to remand this claim for the purpose of scheduling new a VA examination.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

ORDER

A compensable disability rating for service-connected residuals of a right ankle fracture, based on limited range of motion, is denied.


 JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


